Case 2:20-cr-00003-JRG-RSP Document 195 Filed 12/16/20 Page 1 of 2 PageID #: 564




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

  UNITED STATES OF AMERICA                         §
                                                   §
  v.                                               §   Case No. 2:20-CR-3-2– JRG-RSP
                                                   §
  RONALD CHARLES PARKER                            §

             FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
                  BEFORE THE UNITED STATES MAGISTRATE JUDGE

        Pursuant to 28 U.S.C. ' 636(b), this matter has been referred by the District Court for

 administration of a plea of guilty under Rule 11 of the Federal Rules of Criminal Procedure.

        On September 14, 2020, this cause came before the undersigned United States Magistrate

 Judge for a plea of guilty to an indictment charging the defendant in Count 16 with a violation of

 21 U.S.C. ' 841(a)(1), possession with intent to distribute and distribution of methamphetamine.

 After conducting said proceeding in the form and manner prescribed by FED. R. CRIM. P. 11, the

 undersigned finds that:

        a.      the defendant, after consultation with counsel of record, has knowingly and

 voluntarily consented to the administration of the Guilty Plea in this cause by a United States

 Magistrate Judge, subject to a final acceptance and imposition of sentence by the District Judge;

        b.      the defendant and the government have entered into a plea agreement which has

 been filed and disclosed in open court pursuant to FED. R. CRIM. P. 11(c)(2);

        c.      the defendant is fully competent and capable of entering an informed plea, that the

 defendant is aware of the nature of the charges, the maximum penalties, and the consequences of

 the plea, and that the plea of guilty is a knowing and voluntary plea supported by an independent

 basis in fact containing each of the essential elements of the offense; and


                                                  1
Case 2:20-cr-00003-JRG-RSP Document 195 Filed 12/16/20 Page 2 of 2 PageID #: 565




        d.      the defendant understands each of the constitutional and statutory rights

 enumerated in Rule 11(b)and wishes to waive these rights, including the right to a trial by jury.

        IT IS THEREFORE RECOMMENDED that the District Court accept the Plea Agreement
 .
 and the Guilty Plea of the defendant and that RONALD CHARLES PARKER should be finally

 adjudged guilty of that offense.

        A party=s failure to file written objections to the findings, conclusions and

 recommendations contained in this report within 14 days bars that party from de novo review by

 the District Judge of those findings, conclusions, and recommendations and, except on grounds of

 plain error, from appellate review of unobjected-to factual findings and legal conclusions accepted

 and adopted by the district court. FED. R. CIV. P. 72(b)(2); see Douglass v. United Servs. Auto.

 Ass=n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).
         SIGNED this 3rd day of January, 2012.
        SIGNED this 16th day of December, 2020.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE




                                                  2
